DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/20 has been considered by the examiner.


Claim Objections
Claim 14 is objected to because of the following informalities:  

Claim 14 recites “Th computer-readable medium ….” which recites “Th” and appears to be a typographical error and should instead be written as “The computer-readable medium ….”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US Patent Publication 2010/0317378 herein after referenced as Fang) in view of Panchal et al. (US Patent Publication 2020/0100137 herein after referenced as Panchal).

Regarding claim 1 and claim 7 and claim 13, Fang discloses:
A method for providing a  and  A system for providing a (Fang, Fig. 2 & [0040]-[0042] discloses a system based on a generic multiple virtual link interworking service GMVL-IWS architecture can include one or more multi-mode wireless devise, a CDMA 2000 base station, an eNodeB, a network control node an IWS a MME, a PDSN/HRPD and a packet data network gateway PDN-GW and discloses a CDMA base station provides the voice and data services over the air connection to wireless devices and the eNodeB is a wireless base station in the LTE network to provide the over the air connection to the wireless device and discloses a network control node includes a BSC/PCF, an IWS (i.e. indicates obviousness that network control node provides functioning as an IWF as it includes an interworking service IWS) and a MME and the BSC/PCF is a base station controller for control of the CDMA base station over an Abis interface and the MME is a network entity used to control the eNodeB over S1-MME interface and an IWS is configured to support different wireless technologies interworking and the IWS is connected to the BSC/PCF over an A21 interface and connected to the MME over a S102 interface; Fang, [0036]-[0037] discloses a wireless device operating on a first wireless technology can fall back to a second wireless technology and discloses various examples of wireless communication system that can implement the invention includes Evolved UTRAN (E-UTRAN), Long Term Evolution LTE, etc.; Fang, [0091]-[0092] discloses the processes and logic flows described can be performed by one or more processors executing one or more computer programs to perform functions and discloses a processor will receive instructions and data from memory.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the network control node is a device that includes an interworking function IWS and is in communication with the CDMA base station and LTE base station).
and providing an Evolved Packet Core (EPC) in communication with the IWF; and (Fang, Fig. 2 & [0042]-[0043] discloses a network control node includes a BSC/PCF, an IWS and a MME (i.e. indicates obviousness that network control node provides functioning as an IWF and MME as it includes both an interworking service IWS and an MME) and the BSC/PCF is a base station controller for control of the CDMA base station over an Abis interface and the MME is a network entity used to control the eNodeB over S1-MME interface and an IWS is configured to support different wireless technologies interworking and the IWS is connected to the BSC/PCF over an A21 interface and connected to the MME over a S102 interface and discloses a serving gateway such as a PDSN/HSGW is a serving gateway for a CDMA 2000 radio access network connecting to a LTE core network (i.e. reads on EPC) and can connect to a BSC/PCF (i.e. indicates obvious of an IWF as the BSC/PCF is part of the network control node that includes an IWS) over an A100/A11 interface; Fang, [0003] discloses a wireless communication system can include a core network that is in communication with one or more base station; Fang, [0037] discloses various examples of wireless communication system that can implement the invention includes Evolved UTRAN (E-UTRAN), Long Term Evolution LTE, etc..  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the network control node is a device that includes an IWS and MME that is in communication with a core network such as an LTE core network EPC and would therefore function as both an MME and IWS).
Fang discloses a system that utilizes various networks and provides a network control node that includes an interworking service and mobility management entities of different networks such as an MME of the LTE network and BSC/PCF of the CDMA 2000 network to provide a wireless device the capability to fall back from one wireless network to another but fails to explicitly disclose that the wireless network includes a standalone 5G network and therefore fails to disclose “providing a 5G mobile network” and “providing a 5G standalone (SA) base station;” and “providing an Interworking Function (IWF) in communication with the 5G SA base station;” and “functioning, by the IWF, as an Access and Mobility Management Function (AMF) to the 5G SA base station”.
In a related field of endeavor, Panchal discloses:
providing a 5G mobile network; providing a 5G standalone (SA) base station; providing an Interworking Function (IWF) in communication with the 5G SA base station; functioning, by the IWF, as an Access and Mobility Management Function (AMF) to the 5G SA base station (Panchal, [0010] discloses a network includes a radio access network and a core network that provides access to a service and includes networks of diverse technologies such as 4G wireless, 5G wireless, LTE, etc. and may be a non-standalone NSA or standalone SA (i.e. indicates obviousness of a standalone 5G base station); Panchal, [0054]-[0055] discloses the MME may be integrated with an AMF (i.e. indicates obviousness of an IWF being present as MME and AMF are directed towards different systems and to provide MME functionality as well as AMF functionality) and discloses the MME provides management services such as mobility and roaming management; Panchal, [0099] discloses the AMF (i.e. reads as functioning as an AMF) may receive the selected policy and transmit the selected policy to the appropriate access devices (i.e. indicates obviousness of a 5G SA base station); Panchal, Fig. 1 & [0023] discloses access devices includes an LTE eNB, a next generation Node B gNB (i.e. reads on 5G base station), etc.; Panchal, [0059] discloses AMF provides access and mobility related services such as mobility management and termination of control plane interface such as N2 and non-access stratum NAS-N1.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a combination of an MME and AMF in a single device includes a IWF functionality as the MME and AMF are directed towards different systems and provides an AMF function to the 5G SA base station and core network as well as an MME function to an LTE base station and core network). 
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fang to incorporate the teachings of Panchal for the purpose of ensuring that the invention is implemented to incorporate utilizing newer and up to date networks such as 5G as well as making the system more dynamic, versatile and adaptable by allowing the system to .


Claim 2, 4-6, 8, 10-12, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US Patent Publication 2010/0317378 herein after referenced as Fang) in view of Panchal et al. (US Patent Publication 2020/0100137 herein after referenced as Panchal) and further in view of YOO et al. (US Patent Publication 2021/0136859 herein after referenced as Yoo).    

Regarding claim 2 and claim 8 and claim 14, Fang in view of Panchal discloses:
The method of claim 1 further comprising (see claim 1) and The system of claim 7 (see claim 7) and The computer-readable medium of claim 13 further comprising instructions for (see claim 13).  Fang in view of Panchal discloses performing a fall back from the LTE to the CDMA 2000 as well as discloses a 5G network but fails to explicitly disclose performing a fall back from the 5G network to a 4G/LTE network and therefore fails to disclose “supporting, by the 5G standalone base station, 4G/LTE as fallback when there is no 5G coverage.”
In a related field of endeavor, Yoo discloses:
supporting, by the 5G base station, 4G/LTE as fallback when there is no 5G coverage (Yoo, [0061] discloses the UE performs registration / attach independently of 4G and 5G and if the UE enters a 5G coverage, the 5G connection is generated and user traffic is transmitted through the 5G network and if the UE gets out of the 5G coverage, the 5G connection is released and the connection falls back to the 4G network and user traffic is transmitted to the 4G).

Regarding claim 4 and claim 10 and claim 16, Fang in view of Panchal discloses:
(Fan, [0034] discloses an interworking mechanism can be implemented between CDMA 2000 and LTE such as a single radio voice call continuity SRVCC interworking mechanism to address the voice call originated from the LTE network and handoff to CDMA 2000 1x network when the mobile station is moving out of the LTE coverage; Fan, [0047] discloses the IWS is integrated into the MME and this architecture can support the wireless technology fallbacks such as an LTE to 1x fallback; Fan, [0059] discloses the GMVL-IWS can provide mechanisms for cdma 20001x fallback from different technologies; Panchal, [0054]-[0055] discloses the MME may be integrated with an AMF and discloses the MME provides management services such as mobility and roaming management; Panchal, [0059] discloses AMF provides access and mobility related services such as mobility management and termination of control plane interface such as N2 and non-access stratum NAS-N1).
Fang in view of Panchal discloses performing a fall back from the LTE to the CDMA 2000 as well as discloses a 5G network but fails to explicitly disclose performing a fall back from the 5G network to a 4G/LTE network and therefore fails to disclose “handover between a 5G SA gNb and other eNbs in the network”.
In a related field of endeavor, Yoo discloses:
handover between a 5G gNb and other eNbs in the network (Yoo, [0061] discloses the UE performs registration / attach independently of 4G and 5G and if the UE enters a 5G coverage, the 5G connection is generated and user traffic is transmitted through the 5G network and if the UE gets out of the 5G coverage, the 5G connection is released and the connection falls back to the 4G network and user traffic is transmitted to the 4G).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fang in view of Panchal to incorporate the teachings of Yoo for the purpose of ensuring that the invention is implemented to incorporate utilizing newer and up to date networks such as 5G as well as making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of providing a multi network system that includes 4G network and performs a fall back operation as taught by Fang) with another known element and comparable device utilizing a known technique (i.e. performing a process of providing a multi network system that includes 4G network and performs a fall back operation and wherein the fall back operation is from a 5G network to a 4G network when 5G is unavailable and selecting 5G when available as taught by Yoo) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of providing a multi network system that includes 4G network and performs a fall back operation (i.e. as taught by Fang & Yoo) and is dependent upon the specific design incentives, needs and 
Regarding claim 5 and claim 11 and claim 17, Fang in view of Panchal discloses:
The method of claim 1 further comprising (see claim 1) and The system of claim 7 (see claim 7) and The computer-readable medium of claim 13 further comprising instructions for (see claim 13).  Fang in view of Panchal discloses performing a fall back from the LTE to the CDMA 2000 as well as discloses a 5G network but fails to explicitly disclose performing a fall back from the 5G network to a 4G/LTE network and therefore fails to disclose “attaching, by the 5G base station, to 5G coverage whenever available.”
In a related field of endeavor, Yoo discloses:
attaching, by the 5G base station, to 5G coverage whenever available (Yoo, [0061] discloses the UE performs registration / attach independently of 4G and 5G and if the UE enters a 5G coverage, the 5G connection is generated and user traffic is transmitted through the 5G network and if the UE gets out of the 5G coverage, the 5G connection is released and the connection falls back to the 4G network and user traffic is transmitted to the 4G).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fang in view of Panchal to incorporate the teachings of Yoo for the purpose of ensuring that the invention is implemented to incorporate utilizing newer and up to date networks such as 5G as well as making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / 
Regarding claim 6 and claim 12 and claim 18, Fang in view of Panchal discloses:
The method of claim 1 and The system of claim 7 further comprising and The computer-readable medium of claim 13 further comprising instructions for managing handing over, by the IWF, the (Fan, [0034] discloses an interworking mechanism can be implemented between CDMA 2000 and LTE such as a single radio voice call continuity SRVCC interworking mechanism to address the voice call originated from the LTE network and handoff to CDMA 2000 1x network when the mobile station is moving out of the LTE coverage; Fan, [0047] discloses the IWS is integrated into the MME and this architecture can support the wireless technology fallbacks such as an LTE to 1x fallback; Fan, [0059] discloses the GMVL-IWS can provide mechanisms for cdma 20001x fallback from different technologies; Panchal, [0054]-[0055] discloses the MME may be integrated with an AMF and discloses the MME provides management services such as mobility and roaming management; Panchal, [0059] discloses AMF provides access and mobility related services such as mobility management and termination of control plane interface such as N2 and non-access stratum NAS-N1).
Fang in view of Panchal discloses performing a fall back from the LTE to the CDMA 2000 as well as discloses a 5G network but fails to explicitly disclose performing a fall back from the 5G network to a 4G/LTE network and therefore fails to disclose “handing over the 5G UE when the 5G UE moves out of 5G coverage.”
In a related field of endeavor, Yoo discloses:
handing over the 5G UE when the 5G UE moves out of 5G coverage (Yoo, [0061] discloses the UE performs registration / attach independently of 4G and 5G and if the UE enters a 5G coverage, the 5G connection is generated and user traffic is transmitted through the 5G network and if the UE gets out of the 5G coverage, the 5G connection is released and the connection falls back to the 4G network and user traffic is transmitted to the 4G).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fang in .




Claim 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US Patent Publication 2010/0317378 herein after referenced as Fang) in view of Panchal et al. (US Patent Publication 2020/0100137 herein after referenced as Panchal) in view of KIM (US Patent Publication 2019/0253944 herein after referenced as Kim) and further in view of Liao (US Patent Publication 2021/0058748 herein after referenced as Liao).    

Regarding claim 3 and claim 9 and claim 15, Fang in view of Panchal discloses:
The method of claim 1 further comprising (see claim 1) and The system of claim 7 (see claim 7) and The computer-readable medium of claim 13 further comprising instructions for (see claim 13).  Fang in view of Panchal discloses performing a handover in different radio networks as well as discloses a 4G network element in communication with a 5G network element but fails to disclose that a mapping is being performed and therefore fails to disclose “performing, by the IWF, mapping between 5G SA NAS and 4G NAS; N2 and Sl-AP; and N3 and Sl-U.”
	In a related field of endeavor, Kim discloses;
performing, by the IWF, mapping between 5G SA NAS and 4G NAS; (Kim, [0083] discloses the core network entity may convert UE context stored for the UE to perform the handover to evolved packet core EPC UE context and may map data flows to EPS bearers or fallback from data flows to EPS bearers and may convert a 5G NAS message to an LTE NAS message and may map and/or convert 5G security context to EPS security context; Kim, [0094] discloses 5G and the LTE have different CN contexts, different QoS frameworks and a difference in whether a slicing is supported or not and therefore it is necessary to establish a handover procedure taking these differences into account).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fang in view of Panchal to incorporate the teachings of Kim for the purpose of providing the system with a means to take the differences between the different radio network system (Kim, [0094]) and for the purpose of ensuring that the invention is implemented to incorporate utilizing newer and up to date networks such as 5G as well as making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of providing a multi network system that includes 4G network and performs a fall back operation as taught by Fang) with another known element and comparable device utilizing a known technique (i.e. performing a process of providing a multi network system that includes 4G network and performs a fall back operation and wherein the fall back operation is from a 5G network to a 4G network and performing a mapping and conversion of 5G parameters to corresponding 4G parameters as taught by Kim) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of providing a multi network system that includes 4G network and performs a fall back 
 Fang in view of Panchal and further in view of Kim discloses performing a mapping and conversion of 5G parameters to 4G parameters but fails to explicitly disclose that the N2 parameter corresponds to an S1-AP parameter and an N3 parameter corresponds to a S1-U parameter and therefore fails to disclose “mapping between N2 and S1-AP; and N3 and S1-U.”
	In a related field of endeavor, Liao discloses:
mapping between N2 and S1-AP; and N3 and S1-U (Liao, [0040] discloses the N3IWF is a network function responsible for interworking the 3GPP core network and the non-3GPP access network and the N3 interface is similar to the S1-U interface and the N2 interface is similar to the S1-AP interface).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fang in view of Panchal and further in view of Kim to incorporate the teachings of Liao for the purpose of ensuring that the invention is implemented to incorporate utilizing newer and up to date networks such as 5G as well as making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645